Exhibit 10.19

 
CHANGE IN CONTROL AGREEMENT
 
  This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered into as
of the 23rd day of December, 2009 by and between CITIZENS FINANCIAL BANK (the
“Bank”), a federally chartered savings bank, and DANIEL J. ZIMMER (the
“Executive”), who is currently a resident of the State of Illinois.
 
R E C I T A L S:
 
   WHEREAS, the Executive is presently employed as a senior executive officer of
the Bank; and
 
WHEREAS, in the event that the Bank or CFS Bancorp, Inc. (the “Company”), which
is the parent company for the Bank, desires to consider, or is confronted with,
the possibility of a transaction that could result in a change in control of
either the Company or the Bank, the Board of Directors of the Bank believes that
such a transaction could be a distraction to the Executive and could cause the
Executive to consider alternative employment opportunities; and
 
WHEREAS, the Bank also believes that, in the event of a possible change in
control transaction, continuity and input of the Bank’s management will be
essential to the ability of the respective Boards of Directors of the Company
and the Bank to evaluate such a transaction in the best interests of their
respective shareholders; and
 
WHEREAS, the Board of Directors of the Bank has determined that it is in the
best interests of the Bank to assure that the Bank will have the continued
dedication, objectivity and service of the Executive in the event of the
possibility, threat or occurrence of such a change in control transaction; and
 
WHEREAS, the Board of Directors of the Bank further believes that it is in the
best interests of the Bank to provide the Executive with change in control
payments under certain circumstances following a change in control transaction
and to have the Bank receive and have the benefit of certain covenants from the
Executive relating to, among other matters, non-disclosure of confidential
information, non-competition and non-solicitation.
 
   NOW, THEREFORE, in consideration of the foregoing recitals, the respective
covenants, agreements and obligations contained herein, and the continued
employment of the Executive by the Bank, the Bank and the Executive hereby agree
as follows:
 
   Section 1.         Defined Terms.  The following terms shall have the
meanings set forth below for purposes of this Agreement:
 
  (a)     Average Base Salary.  The Executive’s “Average Base Salary” shall mean
the average of the Executive’s annual base salary (excluding bonuses, incentive
compensation and any other compensation or amounts) paid in the three (3)
complete fiscal years preceding the Executive’s last day of employment with the
Bank, or in the event that the Executive has been employed by the Bank for less
than three (3) complete fiscal years, then the Average Base Salary shall be
calculated using the Executive’s average monthly base salary based upon the
number of months that the Executive has been employed by the Bank and multiplied
by twelve.
 
   (b)     Cause.  Termination of the Executive’s employment for “Cause” means
the termination of the Executive’s employment by the Bank because of any of the
following:
 
1

--------------------------------------------------------------------------------


(i)           any incompetence or intentional failure by the Executive in
performing his services or carrying out his duties and responsibilities for or
on behalf of the Bank; or
 
(ii)          any dishonesty, fraud, theft or embezzlement by the Executive; or
 
(iii)          any breach of fiduciary duty or willful misconduct involving
personal profit by the Executive; or
 
(iv)          any willful or knowing violation by the Executive of any law,
statute, rule, regulation or government requirement (other than traffic
violations or similar offenses) or any final cease and desist order involving
the Executive; or
 
(v)           any material and intentional noncompliance by the Executive with
any provision of any employee handbook, code of conduct or ethics, corporate
governance guidelines or any rule, policy or procedure of the Bank as are
currently in effect or as may hereafter be in effect from time to time; or
 
(vi)          any material breach by the Executive of any provision of this
Agreement.
 
   (c)     Change in Control.  “Change in Control” means the occurrence
subsequent to the date of this Agreement of any of the following relating to the
Company or the Bank: (i) an acquisition of control of the Company or the Bank
within the meaning of the Home Owners’ Loan Act of 1933 and 12 C.F. R. 574, as
amended; (ii) an event that would be required to be reported in response to Item
5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the
Securities and Exchange Act of 1934 Act, as amended (“1934 Act”), or any
successor statute, whether or not any class of securities of the Company is
registered under the 1934 Act; (iii) any Person or group of Persons is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of either the Company or the Bank
representing 25% or more of the combined voting power of the Company’s or the
Bank’s then outstanding securities; or (iv) during any period of thirty-six
consecutive months, individuals who at the beginning of such period constitute
the Board of Directors of the Company or the Bank cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period and, in such case, each new director so approved will be considered
for purposes of this section to have been a director at the beginning of such
period.
 
   For purposes of the definition of “Change in Control,” (A) a Person or group
of Persons does not include the CFS Bancorp, Inc. Employee Stock Ownership Plan
Trust which forms a part of the CFS Bancorp, Inc. Employee Stock Ownership Plan
(the “ESOP”), any other employee benefit plan of the Company or the Bank, or any
subsidiary or affiliate of the Company or the Bank, and (B) the outstanding
securities of the Company shall include all shares of common stock owned by the
ESOP, whether allocated or unallocated to the accounts of participants
thereunder.
 
   (d)     Disability.  “Disability” means the termination of the Executive’s
employment with the Bank because of any physical or mental impairment,
incapacity or condition of the Executive such that the Executive is
substantially limited, with or without accommodation, in being able to perform
the essential functions of his duties and responsibilities for or on behalf of
the Bank (as reasonably determined by the Bank) for at least sixty (60) days
(whether consecutive or non-consecutive days) during any twelve (12) month
period.  A Disability may, but is not required to, be evidenced by a signed,
written opinion of an independent, qualified medical doctor selected by the
Board of Directors or the Chief Executive Officer of the Bank and paid for by
the Bank.  The Executive hereby agrees to make himself promptly available
2

--------------------------------------------------------------------------------


for examination by such medical doctor upon reasonable request by the Board of
Directors or the Chief Executive Officer of the Bank and consents to provide
promptly the results of such examination and any diagnosis to the Bank.  Nothing
in this Section is intended to be in violation of the Americans with
Disabilities Act.
 
   (e)     Executive Officers.  “Executive Officers” shall mean those employees
of the Bank who hold the title of Senior Vice President or above.
 
   (f)     Good Reason.  “Good Reason” means the occurrence of any of the
following events:
 
(i)           a material reduction by the Bank, without the Executive’s written
consent, in the Executive’s duties, responsibilities or authority concurrently
with, or during the two (2) year period immediately following, a Change in
Control as compared to that in effect on the day immediately preceding the
Change in Control; provided, however, that a temporary reduction in the
Executive’s duties, responsibilities or authority during any period that the
Executive is on vacation, using paid time off or on leave of absence in
accordance with the policies and procedures of the Bank shall not constitute a
diminution of his duties, responsibilities and authority; and provided further,
however, that layoffs or terminations following a Change in Control of employees
who directly report to the Executive shall not constitute a diminution of his
duties, responsibilities and authority; or
 
(ii)           a material diminution by the Bank, without the Executive’s
written consent, in the Executive’s job title(s) concurrently with, or during
the two (2) year period immediately following, a Change in Control as compared
to the Executive’s job title(s) held on the day immediately preceding the Change
in Control; or
 
(iii)          a material reduction by the Bank, without the Executive’s written
consent, of his annual base salary concurrently with, or during the two (2) year
period immediately following, a Change in Control as compared to his annual base
salary in effect on the day immediately preceding the Change in Control;
provided, however, that any reduction by the Bank in the Executive’s annual base
salary concurrently with or following a Change in Control shall not constitute
Good Reason so long as a majority of all Executive Officers shall also receive a
reduction in their respective annual base salaries as part of across-the-board
salary reductions at the Bank and, further, so long as the percentage reduction
in the Executive’s annual base salary shall not be greater than the average of
the percentage reductions in the annual base salaries of all other Executive
Officers as a group; or
 
(iv)          a requirement by the Bank, without the Executive’s written
consent, that the Executive perform his principal job duties and
responsibilities concurrently with, or during the two (2) year period
immediately following, a Change in Control at a location that is more than
thirty (30) miles from the location at which the Executive performs his
principal job duties and responsibilities on the day immediately preceding the
Change in Control; or
 
(v)           any failure by the Bank to obtain the express written assumption
of this Agreement, and the obligations hereunder, by the successor to the Bank
concurrently with a Change in Control.
 
  The Executive must notify the Bank in writing within sixty (60) days of the
initial existence of the circumstances giving rise to a termination of the
Executive’s employment hereunder for Good Reason.  The Bank shall then have
thirty (30) days following the effectiveness of such notice during which it may
cure such circumstances and, if so cured, shall not be required to make any
change in control payments hereunder.
 
3

--------------------------------------------------------------------------------


   (g)     Person.  “Person” means any natural person, proprietorship,
partnership, corporation, limited liability company, organization, firm,
business, joint venture, association, trust or other entity and any government
agency, body or authority.
 
   Section 2.         Term; Employment Status; Compensation.
 
   (a)     Term of Agreement.  The initial term of this Agreement shall be for a
period of one (1) year commencing as of the date hereof.  Within sixty (60) days
prior to the first anniversary of the date of this Agreement and within sixty
(60) days prior to each subsequent one (1) year anniversary thereafter, the
Board of Directors of the Bank shall review this Agreement and determine whether
the term of this Agreement shall be extended for a period of one (1) year in
addition to the then-remaining term.  The Board of Directors shall promptly
notify the Executive in writing as to whether it has determined to extend
further the term of this Agreement.  If the Board of Directors determines not to
extend further the term of this Agreement, then this Agreement shall terminate
and be of no further force or effect, except as expressly set forth herein, at
the end of the then-existing term, and the Executive’s employment with the Bank
shall continue to be on an employee-at-will basis.  Reference herein to the term
of this Agreement shall refer to both such initial term and any extended terms.
 
  As part of the review by the Board of Directors of the Bank on at least an
annual basis whether to permit extensions of the term of this Agreement, the
Board shall consider all factors that it deems relevant, including without
limitation the Bank’s continued need for this Agreement and the covenants of the
Executive herein.
 
   If the Board of Directors of the Bank provides written notice to the
Executive that the term of this Agreement shall not be further extended, such
event shall not, in and of itself, constitute Good Reason or a termination of
the Executive’s employment by the Bank.  In the event of a termination of the
Executive’s employment by either the Bank or the Executive prior to the
occurrence of a Change in Control or in the event that the term of this
Agreement shall have expired after the Bank has provided notice that the term
shall not be extended, then no change in control payments shall be payable to
the Executive hereunder, but Sections 3(c)(iv), 4, 5(a), 5(b), 5(d), 5(e), 5(f),
5(g), 6, 7 and 8 hereof shall survive such termination of employment or
expiration of the term of this Agreement, as the case may be, and shall continue
in full force and effect and be binding upon the Executive.
 
   (b)     Employment Status.  This Agreement is not and shall not be construed
to be an employment agreement or a guarantee or commitment for continued
employment of the Executive by the Bank.  The Executive is and shall at all
times be an employee-at-will of the Bank and shall be considered an “exempt
employee” for purposes of the Fair Labor Standards Act.  The Executive is
employed by the Bank and not the Company.  Neither this Agreement nor anything
contained herein shall be construed as affecting or limiting the right of the
Bank or the Executive to terminate the Executive’s employment with the Bank at
any time for any reason or for no reason.  The Executive understands and agrees
that the change in control payments provided in this Agreement are in lieu of
any change in control benefits that may otherwise be payable to the Executive
under any severance pay policies or practices of the Company or the Bank, and
the Executive hereby waives, and shall not be entitled to, any payments or
benefits under any such severance pay policies or practices.
 
   (c)     Compensation.  All matters relating to the employment of the
Executive by the Bank (including, but not limited to, base salary; bonuses;
equity or other incentive compensation; employee benefits; retirement; profit
sharing; health, life, disability and other insurance; expense reimbursement;
and vacation, sick and other paid time off, and including the cost and
eligibility requirements thereof; and
4

--------------------------------------------------------------------------------


the termination of the Executive’s employment) shall be subject to the plans,
programs, employee handbooks, rules, policies and procedures of the Bank as are
currently in effect or as may hereafter be established, amended or in effect
from time to time.
 
   Section 3.         Termination of Employment and Payments Following a Change
in Control.
 
   (a)     Termination of Employment Following a Change in Control.  Upon the
occurrence of either of the following events during the term of this Agreement,
the Executive shall receive the amounts specified in Section 3(b) below:
 
(i)          the Executive has terminated his employment with the Bank for Good
Reason concurrently with, or during the two (2) year period immediately
following, a Change in Control; or
 
(ii)         the Bank has terminated the employment of the Executive
concurrently with, or during the two (2) year period immediately following, a
Change in Control for any reason other than for Cause or a Disability of the
Executive.
 
    (b)    Payments to the Executive Following a Change in Control.  Subject to
Sections 3(c) and 3(d), the Bank shall pay to the Executive the amounts set
forth below if either of the events described above in Section 3(a) have
occurred:
 
(i)           Change in Control Payments.  Change in control payments equal to
the Executive’s Average Base Salary (calculated as a monthly amount) for a
period of twelve (12) months following the Executive’s last day of employment
with the Bank.  Each payment shall be treated as a separate payment for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended.  The foregoing
monthly change in control payments shall be paid beginning on the last day of
the month following the month in which the Executive’s last day of employment
with the Bank occurs and on the last day of each subsequent month thereafter
until all change in control payments have been paid.
 
(ii)           Retirement Plans.  All amounts that are fully earned and vested
and properly payable on or before the Executive’s last day of employment under
all retirement plans sponsored by the Company or the Bank in accordance with the
provisions of such plans.
 
(iii)          Other Amounts.  All other amounts that are properly payable to
the Executive by the Bank that have not been paid to him on or before his last
day of employment.  Such amounts shall be paid to the Executive in accordance
with the policies, procedures and/or practices of the Bank.
 
(iv)          COBRA Coverage.  If the Executive is participating in the
Company’s or the Bank’s group health insurance plan at the time that his
employment with the Bank is terminated and if the Executive has made an
appropriate election to continue such coverage for himself and/or his spouse and
legal dependents under the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended (“COBRA”), the Executive shall pay the premiums associated with
such continuation group health coverage and the Bank shall reimburse the
Executive only for the premiums actually paid by him associated with such
continuation coverage until the earlier of (A) the expiration of the period of
time that the Executive has elected to receive continuation coverage under the
Company’s or the Bank’s group health insurance plan pursuant to COBRA (but, in
any event, not to exceed twelve (12) months following his last day of employment
with the Bank), or (B) the date on which the Executive becomes eligible to
receive health insurance benefits from a new employer or another Person.  The
foregoing reimbursement of premiums shall not be paid to the Executive if his
employment with the Bank is terminated by the Bank for Cause.
 
5

--------------------------------------------------------------------------------


   (c)     Certain Other Matters.  Notwithstanding the foregoing provisions of
this Section 3, the following shall apply:
 
(i)           The Executive (and his spouse and heirs) shall not be entitled to
any change in control payments under this Agreement from the Bank in the event
of his death.
 
(ii)           All outstanding awards of cash bonuses, stock options, restricted
stock and other incentive compensation (whether cash or equity based) from the
Company or the Bank shall vest or be earned and be paid or distributed to, or be
exercisable by, as the case may be, the Executive in accordance with the
applicable plan or award agreement governing such awards.
 
(iii)          Upon any termination of the Executive’s employment, the Executive
shall execute (and not subsequently rescind or revoke) a release substantially
similar to the release attached to this Agreement as Exhibit A as a condition to
the Executive receiving any of the amounts set forth in this Section 3.
 
(iv)          At all times while employed by the Bank and at all times following
any termination of his employment, the Executive shall not make or publish any
negative or disparaging statements or comments of any kind or character
whatsoever about the Company, the Bank, any of their directors, officers,
employees or customers or the business, operations, affairs, profitability,
strategies or policies of the Company or the Bank.
 
(v)           If the Executive breaches any provision of this Agreement, whether
before or after any termination of his employment with the Bank, or refuses to
execute (or rescinds or revokes) the release attached to this Agreement as
Exhibit A (or a release substantially similar to the release attached to this
Agreement as Exhibit A), then the Bank’s obligation to make any change in
control payments or to make any reimbursement for the premiums associated with
the COBRA continuation coverage to the Executive under this Section 3 shall
terminate immediately without reinstatement of any obligation of the Bank to pay
or reimburse, or to resume paying or reimbursing following any cure of a breach,
the Executive hereunder.  Notwithstanding any such termination of the Bank’s
obligation to pay or reimburse, (A) the covenants and agreements set forth in
Sections 3(c)(iv), 4, 5, 6, 7 and 8 hereof shall continue in full force and
effect and be binding upon the Executive, (B) the Bank shall be entitled to the
remedies specified in Section 7 hereof, among others, and (C) the existence of
any claim or cause of action of the Executive against the Bank, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Bank of the covenants contained in Sections 3(c)(iv), 4, 5 or
6.
 
   (d)     Delay of Payment under Certain Circumstances.  Notwithstanding the
foregoing provisions of this Section, all amounts under this Agreement that (i)
are payable to the Executive due to the Executive’s Separation from Service, as
described in Treasury Regulation §1.409A-1(h), for a reason other than the
Executive’s death, (ii) are payable at a time when the Executive is a “Specified
Employee” as defined in Treasury Regulation §1.409A-1(i), and (iii) provide for
a “deferral of compensation” as defined in Treasury Regulation §1.409A-1(b)
under Sections 6(b) and 6(e), shall be suspended for six (6) months following
such Separation from Service.  The Executive shall receive a lump sum payment of
the amounts so suspended on the first day following the six-month suspension
period, with such lump sum payment being subject to termination as set forth in
Section 3(c) above.

 
6

--------------------------------------------------------------------------------

 

   Section 4.         Non-Disclosure; Return of Confidential Information and
Other Property.
 
   (a)     Confidential Information; Non-Disclosure.  At all times while the
Executive is employed by the Bank and at all times following any termination of
his employment, the Executive shall not (i) directly or indirectly disclose,
provide or discuss any Confidential Information with or to any party other than
those directors, officers, employees, representatives and agents of the Company,
the Bank or any of their subsidiaries or affiliates who need to know such
Confidential Information for a proper corporate purpose, and/or (ii) directly or
indirectly use any Confidential Information (A) to compete against the Company,
the Bank or any of their subsidiaries or affiliates, (B) to the detriment of the
Company, the Bank or any of their subsidiaries or affiliates, or (C) for the
Executive’s own benefit or for the benefit of any Person other than the Company,
the Bank or any of their subsidiaries or affiliates.  The Executive agrees that
all Confidential Information is and at all times shall remain the property of
the Company, the Bank or any of their subsidiaries or affiliates, as applicable.
 
   For purposes of this Agreement, the term “Confidential Information” means any
and all of the following, whether disclosed to or known by the Executive on,
before or after the date of this Agreement:
 
(i)      any and all materials, records, data, documents, lists, information and
trade secrets (whether in writing, printed, verbal, electronic, computerized,
imaged, on disk, CD, DVD or otherwise) (A) relating or referring in any manner
to the business, operations, affairs, financial condition, results of operation,
assets, liabilities, revenues, income, deposits, loans, products, estimates,
projections, budgets, policies, strategies, techniques, methods, vendors,
relationships, customers and/or clients of the Company, the Bank or any of their
subsidiaries or affiliates that are confidential, proprietary or not otherwise
publicly available (other than by or through the Executive or any other
impermissible disclosure), or (B) that the Company or the Bank, or any of their
subsidiaries or affiliates has deemed confidential, proprietary or nonpublic;
and
 
(ii)      any and all trade secrets of the Company, the Bank or any of their
subsidiaries or affiliates; and
 
(iii)     any and all copies, summaries, analyses, extracts, documents or
information (whether prepared by the Company, the Bank or any of their
subsidiaries or affiliates, the Executive or otherwise) which relate or refer to
or reflect any of the items set forth in this Section 4(a).
 
  Notwithstanding the foregoing, the restrictions on the use or disclosure of
Confidential Information shall not apply to any information:
 
(A)     after it has become generally available to the public without breach of
this Agreement by the Executive, or
 
(B)     which, at the time of disclosure by the Executive, was already known to
a third party to whom the disclosure was made without breach of this Agreement
by the Executive.
 
  In the event the Executive receives a request to disclose all or any part of
the Confidential Information under the terms of a valid and effective subpoena
or order issued by a court of competent jurisdiction, the Executive agrees to
 
(A)     immediately notify the Bank of the existence, terms and circumstances
surrounding such a request so that the Bank may consider seeking a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement,
 
7

--------------------------------------------------------------------------------


(B)     consult with the Bank on the advisability of taking legally available
steps to resist or narrow such request, and
 
(C)     if disclosure of such information is required, exercise his best efforts
to obtain an order or other reliable assurance that confidential treatment will
be accorded to such portion of the information which the Bank so designates.
 
  (b)     Return of Confidential Information and Other Property.  The Executive
covenants and agrees (i) to return to the Bank on his last day of employment, at
the Bank’s headquarters, all Confidential Information that is still in the
Executive’s possession or control on his last day of employment with the Bank or
the location of which the Executive knows (including, but not limited to, any
Confidential Information contained on the Executive’s personal digital
assistant, BlackBerry, mobile telephone and personal or home computer), and (ii)
to return to the Bank on his last day of employment, at the Bank’s headquarters,
all vehicles, equipment, computers, personal digital assistants, BlackBerrys,
mobile telephones, credit cards, keys, access cards, passwords and other
property owned or provided by the Company or the Bank that are still in the
Executive’s possession or control on his last day of employment or the location
of which the Executive knows, and to cease using any of the foregoing on and
after his last day of employment.
 
   Section 5.         Non-Competition and Non-Solicitation.
 
  (a)     The Executive hereby understands, acknowledges and agrees that, by
virtue of his position at the Bank, he has or will have advantageous and
competitive familiarity and personal contacts with the customers and clients
(wherever located), products, services, strategies and employees of the Company,
the Bank and their subsidiaries and affiliates and has and will have
advantageous and competitive familiarity with the Confidential Information.  As
such, and in view of the highly competitive nature of the business in which the
Bank is or may be engaged, the Executive agrees that the covenants set forth in
Sections 4, 5 and 6 are reasonable and necessary for the protection of the
Bank’s business and the Confidential Information.
 
  (b)     At all times while the Executive is employed by the Bank, he shall not
engage in or compete with, or assist another party in engaging in or competing
with (or finance, operate, or control) any banking, financial services or other
business, operation, or activity which is conducted or proposed to be conducted
by the Company, the Bank or any of their subsidiaries or affiliates (or which is
in the same or a similar line of business as, or competes with, the Company, the
Bank or any of their subsidiaries or affiliates), nor shall he shall solicit in
any manner, seek to obtain, service or accept any business for or on behalf of a
party other than the Company, the Bank or their subsidiaries or affiliates
relating to the products or services offered or sold by any of them.
 
  (c)     For a period of one (1) year following his last day of employment with
the Bank, the Executive shall not, within a thirty (30) mile radius of any
office of the Bank, directly or indirectly, or individually or together with any
other Person (as owner, shareholder, investor, member, partner, proprietor,
principal, director, officer, employee, manager, agent, representative,
independent contractor, consultant, advisor or otherwise), engage in any
banking, financial services or other business, operation or activity which is
conducted by the Company, the Bank or any of their subsidiaries or affiliates
during such one (1) year period (or which is in the same or a similar line of
business as, or competes with, the Company, the Bank or any of their
subsidiaries or affiliates) or which was conducted, or proposed to be conducted,
or actively being developed or pursued by the Company, the Bank or any their
subsidiaries or affiliates at any time during the one (1) year period preceding
his last day of employment, nor shall the
8

--------------------------------------------------------------------------------


Executive assist another party in engaging in or competing with (or finance,
operate or control) any banking, financial services or other business,
operation, activity or similar line of business which is conducted, or proposed
to be conducted, or actively being developed or pursued by the Company, the Bank
or any of their subsidiaries or affiliates on the Executive’s last day of
employment with the Bank, or which was conducted, or proposed to be conducted,
or actively being developed or pursued by the Company, the Bank or any their
subsidiaries or affiliates at any time during the one (1) year period preceding
his last day of employment.
 
  (d)     For a period of one (1) year following his last day of employment with
the Bank, the Executive shall not, directly or indirectly, or individually or
together with any other Person, as owner, shareholder, investor, member,
partner, proprietor, principal, director, officer, employee, manager, agent,
representative, independent contractor, consultant, advisor or otherwise:
 
(i)           solicit in any manner, seek to obtain, service or accept any
business of any Person who is a customer or client of the Company, the Bank or
any of their subsidiaries or affiliates relating to products or services
offered, or actively being developed, by any of them on the Executive’s last day
of employment with the Bank or who was an existing or prospective customer or
client of the Company, the Bank or any of their subsidiaries or affiliates at
any time during the one (1) year period preceding the Executive’s last day of
employment; or
 
(ii)           contact, or conduct, authorize or approve any advertisement or
communication to, any customer or client of the Company, the Bank or any of
their subsidiaries or affiliates (A) for purposes of announcing his employment
or affiliation with another Person, or (B) in connection with directly or
indirectly engaging in any banking, financial services or other business or
activity in competition with the business, affairs or interests of (or which is
in the same or a similar line of business as) the Company, the Bank or any of
their subsidiaries or affiliates; or
 
(iii)          offer or provide employment, hire or engage (whether on a
full-time, part-time, or consulting basis or otherwise) any individual who is an
employee of the Company, the Bank or any of their subsidiaries or affiliates on
the last day of the Executive’s employment with the Bank or who was such an
employee at any time during the one (1) year period preceding the Executive’s
last day of employment, nor shall the Executive request or attempt to influence
any person who is employed by the Company, the Bank or any of their subsidiaries
or affiliates on the Executive’s last day of employment to terminate such
employee’s employment with the Company, the Bank or any of their subsidiaries or
affiliates; or
 
(iv)           request, encourage or advise any Person who is a customer,
client, vendor or otherwise doing business or having a relationship with the
Company, the Bank or any of their subsidiaries or affiliates on the Executive’s
last day of employment to terminate, reduce, limit or change their business or
relationship with the Company, the Bank or any of their subsidiaries or
affiliates.
 
  (e)      The Executive acknowledges the geographic scope of the business of
the Company, the Bank and their subsidiaries or affiliates.  Nevertheless, in
the event that any provision of Section 5(c) or Section 5(d) is found by a court
of competent jurisdiction to exceed the geographic, time or other restrictions
permitted by applicable law, then the court shall have the power to reduce,
limit or reform (but not to increase or make greater) such provision to make it
enforceable to the maximum extent permitted by law, and such provision shall
then be enforceable against the Executive in its reduced, limited or reformed
manner.
 
9

--------------------------------------------------------------------------------


   (f)     The Bank and the Executive agree that the provisions of this Section
5 shall be severable in accordance with Section 8(e) hereof.
 
   (g)    The restrictions and covenants contained in this Section 5 shall be
deemed not to run during all periods of noncompliance, with the intention of the
parties being to have such restrictions and covenants apply during the full
periods specified in this Section.
 
   Section 6.         Intellectual Property.  The Executive understands,
acknowledges, and agrees that each and every invention, idea, concept,
discovery, improvement, device, design, drawing, sketch, specification,
prototype, sample, practice, process, method, technique or product (whether in
written or electronic format and whether or not patentable, copyrightable or
registerable for trademark protection) made, created, developed, perfected,
devised, conceived, worked on or first reduced to practice by the Executive,
either solely or in collaboration with others, during the period of the
Executive’s employment with the Bank (whether or not during regular working
hours) relating, directly or indirectly, to the business, operations, affairs,
products, practices, techniques or methods of the Company, the Bank or any their
subsidiaries or affiliates (the “Intellectual Property”) is and shall be the
exclusive property of the Company, the Bank or any of their subsidiaries or
affiliates, as applicable.  The Executive hereby forever, unconditionally and
irrevocably releases and relinquishes any and all right, title and interest that
he may have in and to the Intellectual Property worldwide and hereby forever,
unconditionally and irrevocably assigns to the Company, the Bank or any of their
subsidiaries or affiliates any and all of the Executive’s right, title and
interest in and to the Intellectual Property worldwide.  At the request and
expense of the Company, the Bank or any of their subsidiaries or affiliates, the
Executive shall (a) execute any and all assignments, documents and other
writings that the Company, the Bank or any of their subsidiaries or affiliates
determines are necessary to evidence ownership of the Intellectual Property in
the Company, the Bank or any of their subsidiaries or affiliates, (b) execute
any and all applications and registrations of the Company, the Bank or any of
their subsidiaries or affiliates for patents, trademarks and/or copyrights
relating to the Intellectual Property, and (c) assist the Company, the Bank or
any of their subsidiaries or affiliates in obtaining any and all patents,
trademarks and copyrights that it desires relating to the Intellectual Property.
 
   Section 7.         Certain Remedies.  The Executive understands and agrees
that the Company or the Bank will suffer irreparable damage and injury and will
not have an adequate remedy at law in the event of any actual, threatened, or
attempted breach by the Executive of any provision of Section 3(c)(iv), 4, 5 or
6.  Accordingly, in the event of a breach or a threatened or attempted breach by
the Executive of any provision of Section 3(c)(iv), 4, 5 or 6, in addition to
all other remedies to which the Company or the Bank is entitled at law, in
equity or otherwise, the Company or the Bank shall be entitled to seek a
temporary restraining order, a permanent or temporary injunction and/or a decree
of specific performance of any provision of Section 3(c)(iv), 4, 5 or 6.  In
addition, in the event of any breach by the Executive of any provision of
Section 3(c)(iv), 4, 5 or 6, the Executive shall immediately repay to the Bank
all change in control payments already paid to him under Section 3 hereof
following his last day of employment, plus interest thereon at 8% per annum
until repaid in full and the Bank’s cost of collection and reasonable attorneys
fees.  The parties agree that a bond posted by the Bank in the amount of One
Thousand Dollars ($1,000) shall be adequate and appropriate in connection with
such restraining order or injunction and that actual damages need not be proved
by the Bank prior to it being entitled to obtain such restraining order,
injunction or specific performance.  The foregoing remedies shall not be deemed
to be the exclusive rights or remedies of the Bank for any breach of or
noncompliance with this Agreement by the Executive but shall be in addition to
all other rights and remedies available to the Bank at law, in equity, or
otherwise.
 

 
10

--------------------------------------------------------------------------------

 

   Section 8.         Miscellaneous.
 
   (a)     Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Bank and the Executive and their respective heirs,
executors, representatives, successors and assigns; provided, however that the
Executive may not assign this Agreement, and his rights and obligations
hereunder, without the prior written consent of the Bank.  The Bank may, without
the consent of the Executive, assign this Agreement, and its rights and
obligations hereunder, to (i) the Company or any of its subsidiaries or
affiliates, or (ii) any successor of the Company or the Bank or any other third
party in connection with any recapitalization, reorganization or Change in
Control.  In the event of any such permitted assignment of this Agreement, all
references to the “Bank” shall thereafter mean and refer to the assignee of the
Bank.
 
   (b)     Waiver.  A waiver by either party must be in writing signed by the
party entitled to grant such a waiver.  The waiver by a party of a breach of or
noncompliance with any provision of this Agreement shall not operate or be
construed as a continuing waiver or a waiver of any other or subsequent breach
or noncompliance hereunder.  The failure or delay of either party at any time to
insist upon the strict performance of any provision of this Agreement or to
enforce its or his rights or remedies under this Agreement shall not be
construed as a waiver or relinquishment of the right to insist upon strict
performance of such provision, or to pursue any of its rights or remedies for
any breach hereof, at a future time.
 
   (c)     Amendment.  This Agreement may be amended or modified only by a
written agreement executed by both parties hereto.
 
   (d)     Headings.  The headings in this Agreement have been inserted solely
for ease of reference and shall not be considered in the interpretation or
construction of this Agreement.
 
   (e)     Severability.  In case any one or more of the provisions (or any
portion thereof) contained herein shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions (or portion thereof) had never been contained herein;
provided, however, if any provision of Section 5 of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable because of
the provision’s scope, duration, geographic restriction, or other factor, then
such provision shall be considered divisible and the court making such
determination shall have the power to reduce or limit (but not increase or make
greater) such scope, duration, geographic restriction, or other factor or to
reform (but not increase or make greater) such provision to make it enforceable
to the maximum extent permitted by law, and such provision shall then be
enforceable against the appropriate party hereto in its reformed, reduced, or
limited form.
 
   (f)     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.
 
   (g)     Voluntary Execution; Construction.  The Executive agrees that he has
executed this Agreement voluntarily and not as a condition to continued
employment with the Bank.  This Agreement shall be deemed to have been drafted
by both of the parties hereto.  This Agreement shall be construed in accordance
with the fair meaning of its provisions and its language shall not be strictly
construed against, nor shall ambiguities be resolved against, either party.  THE
EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED
ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT 
11

--------------------------------------------------------------------------------


FROM THE BANK, ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE BANK OR ANY ATTORNEY,
ACCOUNTANT OR ADVISOR FOR THE BANK.
 
   (h)     Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties hereto (and supersedes all other
prior understandings, commitments, representations, negotiations, and
agreements) relating to the subject matter hereof.
 
   (i)     Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana,
without reference to any choice of law provisions, principles, or rules thereof
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of
Indiana.  Any claim, demand, or action relating to this Agreement shall be
brought only in a federal or state court of competent jurisdiction in Lake
County, Indiana.  In connection with the foregoing, the parties hereto
irrevocably consent to the jurisdiction and venue of such court and expressly
waive any claims or defenses of lack of jurisdiction of or proper venue by such
court.  THE BANK AND THE EXECUTIVE HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY AND ALL RIGHT TO A TRIAL BY JURY IN
ANY DEMAND, CLAIM, ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
OTHERWISE RELATING TO THIS AGREEMENT.
 
   (j)     Notices.  All notices and other communications under this Agreement
shall be in writing and given by hand delivery, mail, overnight delivery or
facsimile transmission and shall be deemed to have been duly given (i) upon
delivery by hand (in the Bank’s case, to its Chief Executive Officer); (ii) two
(2) business days after deposit in regular United States Mail, first class
postage pre-paid (not certified or registered mail); (iii) on the next business
day after deposit with a nationally recognized overnight delivery service; or
(iv) on the date indicated on the fax confirmation page.  All notices and other
communications shall be addressed as follows: if to the Bank, c/o its Chief
Executive Officer at its corporate headquarters; and if to the Executive, to his
address reflected on the employment records of the Bank; or to such other
address as any party hereto may have furnished to the others in writing in
accordance herewith.
 
   (k)    Recitals.  The recitals or “Whereas” clauses contained on page 1 of
this Agreement are expressly incorporated into and made a part of this
Agreement.
 
   (l)     Taxes.  All taxes (other than the Bank’s portion of any FICA or other
employment taxes, if applicable) on the change in control payments and all other
amounts under this Agreement shall be the responsibility of and paid by the
Executive.  The Bank shall be entitled to withhold from such change in control
payments and other amounts (i) applicable income, FICA, employment and other
taxes, and (ii) other appropriate and customary amounts in accordance with the
Bank’s established practices in effect from time to time.
 
   (m)   Payment of Attorneys Fees.  In the event any dispute, claim or
litigation arising under or in connection with this Agreement is resolved in
favor of the Executive, whether by judgment, arbitration or settlement, the
Executive shall be entitled to the payment of all reasonable attorneys fees
incurred by him in resolving such dispute, claim or litigation.
 
   (n)    Regulatory Matters.  Notwithstanding any other provision of this
Agreement to the contrary, the following provisions shall be applicable to the
Bank and the Executive only if and to the extent that they are required to be
included in agreements relating to compensation arrangements between a savings
association and its employees pursuant to applicable law or regulation, and
shall be controlling
12

--------------------------------------------------------------------------------


in the event of a conflict with any other provision of this Agreement, including
without limitation Section 3 hereof:
 
(i)           any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359;
 
(ii)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion (A) pay the Executive all or part of
the compensation withheld while its obligations under this Agreement were
suspended, and (B) reinstate (in whole or in part) any of its obligations which
were suspended;
 
(iii)          If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected;
 
(iv)          If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected; and
 
(v)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary) (A) by the Director of the Office of Thrift Supervision (“OTS”), or
his/her designee, at the time the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)), or (B) by
the Director of the OTS, or his/her designee, at the time the Director, or
his/her designee, approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition.  Notwithstanding the foregoing, vested
rights of the Executive and the Bank as of the date of termination shall not be
affected.
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS THIS PAGE]
 
 

 
13

--------------------------------------------------------------------------------

 

 
   IN WITNESS WHEREOF, the Bank and the Executive have entered into, executed
and delivered this Agreement as of the day and year first above written.
 
 
 
 
                   /s/ Daniel J. Zimmer                     
 Daniel J. Zimmer
 
 
CITIZENS FINANCIAL BANK
 
 
 
By:  /s/ Monica F. Sullivan                               
 
Printed:  Monica F. Sullivan                                               
 
Its:  Corporate Secretary                                
 
 
 
 
 
 
 
 
KD_2404365_2.DOC

 
 

 
14

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
 
RELEASE OF CLAIMS
 
 
1.           In consideration of the execution by Citizens Financial Bank (the
“Bank”) of that certain Change in Control Agreement (the “Agreement”) dated
December ___________, 2009 by and between the Bank and the undersigned, Daniel
J. Zimmer (the “Executive”), and for other good and valuable consideration, the
Executive hereby irrevocably, unconditionally, and forever releases, waives,
discharges and covenants not to sue or make any claim against CFS Bancorp, Inc.
(the “Company”), the Bank, each of their subsidiaries and affiliates, the
Company’s and the Bank’s respective predecessors and successors, their
respective former, present and/or future shareholders, members, owners,
directors, officers, employees, managers, fiduciaries, administrators, insurers,
attorneys, representatives and agents, and all persons acting by, through, under
or in concert with any of them (collectively, the “Released Parties”) for or
from any and all complaints, claims, demands, liabilities, obligations, actions,
rights of actions and proceedings of any nature whatsoever (including, but not
limited to, claims for damages, attorneys fees, interest and costs), whether
administrative or judicial, known or unknown, suspected or unsuspected, matured
or unmatured, or otherwise, that exist as of (or existed prior to) the date that
the Executive signs this Release.  Without limiting the generality of the
foregoing, the Executive understands and agrees that this Release includes and
constitutes a complete waiver and release by the Executive in all capacities
(including, but not limited to, as a shareholder, officer, employee, individual
or otherwise), and by his heirs, executors, administrators, representatives, and
assigns, of any and all possible claims against each of the Released Parties
based upon, arising out of or in any manner related to any salary, commission,
bonuses (discretionary or otherwise) and other compensation from the Company,
the Bank or any of their subsidiaries or affiliates; any plan, policy, program
or promise of compensation from any of the Released Parties; any award of stock
options, restricted stock or other equity-based or incentive compensation from
the Company or the Bank; the Executive’s employment with or termination of
employment by the Bank; wrongful termination or discharge; breach of contract;
breach of good faith or fair dealing; infliction of emotional distress; and
discrimination based on age, race, sex, religion, national origin, disability,
veterans status, sexual orientation, gender identity, or any other claim of
employment discrimination, including, but not limited to, claims arising under
the following laws and amendments thereto, if any:  the Civil Rights Act of 1866
(42 U.S.C. § 1981), Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act of 1967, the
Federal Rehabilitation Act of 1973, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974; any other federal or state employment
law; any federal or state wage and hour laws, and all other similar federal,
state or local laws, statutes, rules or regulations; and, in addition, all other
tort or contract claims and other theories of recovery.  Notwithstanding the
foregoing, this Release does not affect, release or waive any of the Executive’s
claims for change in control payments under the Agreement or claims for benefits
or payments under any employee benefit plan of the Company or the Bank in
accordance with the provisions of any such plan.
 
2.           This Release shall be construed as broadly and comprehensively as
applicable law permits; provided, however, that this Release shall not be
construed as releasing or waiving any right that, as a matter of law, cannot be
released or waived, including but not limited to any right to file a charge or
participate in an investigation or proceeding conducted by the U.S. Equal
Employment Opportunity Commission.  Notwithstanding the foregoing, the Executive
waives any right to recover monetary remedies in his own behalf in any such
investigation or proceeding.
 
3.           The Executive acknowledges that the Bank has advised him to consult
with an attorney of the Executive’s own choice prior to signing this Release and
that he has had ample time and adequate opportunity to discuss thoroughly all
aspects of this Release with his attorney.
 
A-1

--------------------------------------------------------------------------------


4.           In the event the Executive is forty (40) years of age or older, the
Executive acknowledges that the Bank has advised him that he has a period of
twenty-one (21) days to review and consider this Release.  The Executive
understands that he may use as much or all of the twenty-one (21) day period as
the Executive desires prior to signing this Release.  Upon execution of this
Release, the Executive waives any remaining portion of the twenty-one (21) day
review period.
 
5.           In the event the Executive is forty (40) years of age or older, the
Executive acknowledges that the Bank has advised him that he may revoke this
Release within seven (7) days after signing it.
 
ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE BANK AT THE FOLLOWING
ADDRESS NOT LATER THAN 5:00 P.M. (MUNSTER, INDIANA TIME) ON THE SEVENTH (7TH)
DAY FOLLOWING THE DATE OF EXECUTION OF THIS RELEASE:
 
Attn:  Chief Executive Officer
Citizens Financial Bank
707 Ridge Road
Munster, Indiana 46321
 
6.           All provisions of this Release are severable from one another.  In
case any one or more of the provisions (or any portion thereof) contained in
this Release shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Release, but this Release shall be
construed as if such invalid, illegal, or unenforceable provision or provisions
(or portion thereof) had never been contained herein.  This Release shall be
governed by and construed in accordance with the laws of the State of Indiana,
without reference to any choice of law provisions, principles, or rules thereof
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of
Indiana.  This Release may not be assigned, terminated or amended without the
prior written consent of the Bank (by its Chief Executive Officer).  This
Release may be executed in any number of counterparts, each of which shall be an
original, but such counterparts shall together constitute one and the same
document.
 
IN WITNESS WHEREOF, the undersigned has executed this Release of Claims as of
the date indicated below.
 
 
____________________________________
 Daniel J. Zimmer
 
____________________________________
 (Date)
 
 
 
 
 
 
KD_2404365_2.DOC

 

 
 
A-2

--------------------------------------------------------------------------------

 
